        Case 6:18-po-00564-JDP Document 6 Filed 10/30/20 Page 1 of 2


 1   Susan St. Vincent
     Legal Officer
 2   Sean O. Anderson
 3   Acting Legal Officer
     NATIONAL PARK SERVICE
 4   Legal Office
     P.O. Box 517
 5   Yosemite, California 95389
     Telephone: (209) 372-0241
 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES OF AMERICA,                       Docket Number 6:18-po-00564-JDP
13                        Plaintiff,
14               v.                                   MOTION TO DISMISS; AND
15                                                    ORDER THEREON

16    CALVIN A. JOHNSON,
17                        Defendant.
18

19           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court
20   endorsed hereon, the United States hereby moves the Court for an order of dismissal without
21   prejudice and in the interest of justice.
22           .
23

24           Dated: February 5, 2020                      /S/ Sean O. Anderson
25                                                        Sean O. Anderson
                                                          Acting Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1
        Case 6:18-po-00564-JDP Document 6 Filed 10/30/20 Page 2 of 2


 1

 2                                         ORDER
 3            Upon application of the United States, good cause having been shown therefore, it is
 4   hereby ordered that the above-referenced matter, United States v. Calvin Johnson,

 5   6:18-po-00564-JDP, be dismissed, without prejudice, in the interest of justice.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      October 30, 2020
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
